Order filed August 11, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00445-CV
                                   ____________

        IN THE INTEREST OF G.S. AND T.S., MINOR CHILDREN


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-04758

                                     ORDER

      This is an appeal from a judgment signed April 16, 2020. A timely motion
for new trial was filed and the notice of appeal was filed June 15, 2020. On July 9,
2020, appellant filed a statement of inability to afford payment of court costs in
this case. This court deemed appellant indigent for purposes of the appellate filing
fee only. See Tex. R. App. P. 20.1. According to his affidavit, appellant filed his
Affidavit of Indigence with the trial court on June 15, 2020. See Tex. R. Civ. P.
145. “A party who files a Statement of Inability to Afford Payment of Court Costs
cannot be required to pay costs except by order of the court as provided by this
rule.” See Tex. R. Civ. P. 145(a). The record before this court does not contain a
copy of appellant’s affidavit reflecting it was filed in the trial court. Appellant
further states that a contest was filed, but asserts it was late. The contest attached to
his affidavit does not reflect when it was filed in the trial court.

      To determine appellant’s indigent status, we issue the following order for a
partial clerk’s record.

      We order the Harris County District Clerk to file a supplemental clerk’s
record containing: (1) appellant’s statement of inability to afford payment of costs;
(2) the contest(s) to the statement, if any; (3) the trial court’s order ruling on any
contest; and (4) any other documents pertaining to the claim of indigence and the
contests thereto. The supplemental clerk’s record is to be filed with the clerk of this
court on or before August 26, 2020.



                                                PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.




                                            2